DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 16.
Amended: 1, 4-10, 13-16 and 20.
Cancelled: 2-3, 11-12 and 19.
New: 21.
Pending: 1, 4-10, 13-18 and 20-21. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 7-8, filed 03/24/2022, with respect to claim(s) 1, 8-10, 16-18 and 20 have been fully considered and are persuasive.  The rejection of claim(s) 1, 8-10, 16-18 and 20 has been withdrawn. New claims introduced by the applicant incorporate allowable subject matter, hence are being allowed.
Allowable Subject Matter
Claim(s) 1, 4-10, 13-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are RHEE and KOBAYASHI.
RHEE discloses a clocked state circuit can include a transmission gate configured to clock an output of a master terminal to an input of a slave terminal responsive to a clock signal or a delayed clock signal coupled to the transmission gate.
KOBAYASHI discloses a master-slave type flip-flop circuit consisting of a master latch and a slave latch, wherein the master latch comprises: a first clocked inverter to which data are input and a first 
 
Re: Independent Claim 1 (and dependent claim(s) 4-8), there is no teaching or suggestion in the prior art of record to provide:
A primary stage that includes: a first inverter coupled to drain terminals of the first n-type transistor and the first p-type transistor; a second inverter coupled to the first inverter; and a tristate inverter coupled to an output of the second inverter and the drain terminals of the first n-type transistor and the first p-type transistor, wherein the tristate inverter is controllable by the first and second clocks. 

Re: Independent Claim 9 (and dependent claim(s) 10 and 13-15), there is no teaching or suggestion in the prior art of record to provide:
A first n-type transistor to receive a data input; a first p-type transistor to receive the data input, wherein the first p-type transistor is coupled in series to the first n-type transistor; a first inverter to receive an input clock, wherein the first inverter is coupled to drain terminals of the first n-type transistor and the first p-type transistor; wherein the primary stage includes a tristate inverter coupled to an output of the second inverter and the drain terminals of the first n-type transistor and the first p-type transistor, wherein the tristate inverter is controllable by the first and second clocks.	

Re: Independent Claim 16 (and dependent claim(s) 17-18 and 20-21), there is no teaching or suggestion in the prior art of record to provide:
Wherein the secondary stage is coupled to a level sensitive scan design (LSSD) circuitry; and a wireless interface to allow the processor to communicate with another device.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov